DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 objected to because of the following informalities:
Regarding claim 28, the claim must end in a period. See MPEP 608.01(m). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 22-23, 25, 28, 47-48, 53-54 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the first valve being in first orientation, wherein a first position of the first valve…” in line 5, which renders the claim indefinite. It is unclear whether the first orientation is intended to be the same as the first position, or if the first orientation is completely separate from the first position. Additionally, there is no additional orientation recited, and thus it is unclear how many orientations the valve may be intended to be capable of in addition to the defined first, second, etc. positions. Applicant is recommended to amend the claim limitation to just read “wherein a first position of the first valve…”, as it appears the first orientation and first position refer to the same valve configuration (as in claim 47, for example).
Claim 28 recites the limitation "third orientation" and “fourth orientation” in lines 7 and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim as there is no mention of position, as there is antecedent basis for a first and second position. Applicant is advised to amend the claim to refer to third and fourth positions, respectively.
Similar arguments can be made for claim 47. There is no further mention of a second orientation, only additional positions. Applicant is advised to amend the claim to either list orientation as an alternative for position in every instance, or to simply refer to positions only for consistency within the claim. 
Claim 47 recites the limitation "the second valve" in line 16, respectively.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to amend the limitation to read “a second valve”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S Publication No. 2014/0290659 A1).
	Regarding claim 1, Chen discloses a respiratory system comprising: a patient interface unit (high frequency oscillation airflow generator 100, see Paragraph 0036) configured to permit either a negative pressure airflow or a positive pressure airflow to a patient (see Paragraph 0036, the airflow generator may selectively deliver both negative and positive pressure to the airway of a patient); a negative pressure generating source (second blower 1G2, see Fig. 3 and Paragraph 0038) for generating negative 
Regarding claim 4, the device of Chen discloses the device of claim 1.
Chen further discloses wherein said pressure generating sources are connected to the patient interface unit by a tube (connecting line 21, see Fig. 3-4, the blowers are connected to the patient interface at 23 via the tube 21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1), as applied to claim 1, in view of Sugiura (U.S Patent No. 6,209,540 B1).
Regarding claim 3, the device of Chen discloses the device of claim 1.
Chen further discloses wherein said first valve at a first position, is configured to block negative pressurized airflow at patient interface and allows the positive pressurized airflow to enter the patient interface (see Fig. 4 and Paragraph 0039), said first valve at a second position, configured to block the positive pressurized airflow at patient interface and allows the negative pressurized airflow to enter the patient interface (see Fig. 3 and Paragraph 0038).
Chen is silent regarding said first valve at a third position, with a variable displacement from said third position configured to impart oscillations on top of positive pressure airflow, said first valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations on top of negative pressure airflow.
Sugiura teaches a valve (rotary body 649, see Fig. 1) at a third position, with a variable displacement from said third position configured to impart oscillations on top of positive pressure airflow (Col. 5 lines 56-61 and Col. 3 lines 38-46; It is noted that changing the amount of air passing through the rotary body by changing the overlap between the positive/negative pressure tubes and the openings in the rotary body can impart oscillations), said first valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations on top of negative pressure airflow (Col. 5 lines 56-61 and Col. 3 lines 47-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included variable displacement of the valve when delivering positive and negative pressures, such as that taught by Sugiura, in order to impart oscillations to the delivered flow (Col. 3 lines 38-55) and to provide control over the amount of air delivered (Col. 5 lines 56-61). 
	Regarding claim 6, the device of Chen discloses the device of claim 2.
	Chen further discloses wherein the first valve comprises at least two or more openings of equal or varying sizes (first and second passages 1A/1B, see Paragraph 0034 and Figs. 1 and 3-4).
Regarding claim 7, the device of Chen discloses the device of claim 6.
	Chen further discloses wherein the positive pressure generating source overlaps with either of said openings to allow positive air flow at the patient interface (see Fig. 4 and Paragraph 0039, first passage 1A aligns with the positive blower).
	Regarding claim 8, the device of Chen discloses the device of claim 6.
	Chen further discloses wherein the negative pressure generating source overlaps with either of said openings to allow negative air flow at the patient interface (see Fig. 3 and Paragraph 0038, second passage 1B aligns with the negative blower).
Regarding claim 19, Chen discloses a method of performing a mechanical inexsufflation therapy comprising: generating positive pressure airflow/insufflation from a positive pressure generating source to a patient's interface/lung (high frequency oscillation airflow generator 100, see Paragraph 0036; also see Paragraph 0036, the airflow generator may selectively deliver both negative and positive pressure to the airway of a patient) through a first valve (reversing valve 10, see Fig. 3 and Paragraphs 0038-0039), the first valve being in first orientation (Fig. 4), wherein a first position of the first valve selectively prevents negative pressurized airflow at the patient's interface/lung (see Fig. 4 and Paragraph 0039), and allows the positive pressure airflow to enter the patient's interface/lung (see Fig. 4 and Paragraph 0039); generating a negative pressure airflow/exsufflation by using a negative pressure generating source along the patient's interface/lung by using said first valve's second position (see Paragraph 0036 and 0038, the second blower produces negative pressure along the patient interface when the valve is in the second position), wherein the second position of the valve selectively prevents positive pressure airflow from entering the patient's interface/lung and allows the negative pressure airflow to enter the patient interface/lung (see Fig. 3 and Paragraph 0038).
Chen is silent regarding generating oscillation, either during insufflation by oscillating positive airflow or during exsufflation by oscillating negative airflow, by back and forth switching of the first valve from a third position to a fourth position.
Sugiura teaches generating oscillation, either during insufflation by oscillating positive airflow or during exsufflation by oscillating negative airflow (see Col. 3 lines 38-55 and Col. 5 lines 56-61), by back and forth switching of the first valve from a third position to a fourth position (see Col. 3 lines 38-55, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included variable displacement of the valve between third and fourth positions when delivering positive and negative pressures, such as that taught by Sugiura, in order to impart oscillations to the delivered flow (Col. 3 lines 38-55) and to provide control over the amount of air delivered (Col. 5 lines 56-61). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Col (U.S Publication No. 2015/0027444 A1).
	Regarding claim 10, the device of Chen discloses the device of claim 1.
	Chen is silent regarding a control unit to control operation of said system.
	Col teaches a control unit to control operation of said system (processor 24, see Abstract and Paragraph 0035).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to include a processor to control the system, such as that taught by Col, in order to selectively insufflate or exsufflate the patient based on sensed breathing parameters (Paragraph 0035).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1), as applied to claim 1, in view of Gaw (U.S Publication No. 2017/0361058 A1).
Regarding claim 14, the device of Chen discloses the device of claim 1.
Chen is silent regarding wherein the first valve is a linear motion valve.
Gaw further discloses a ventilator with a linear motion valve (cough assist valve 204, see Figs. 2A/B, where the valve linearly moves to close to either block the positive pressure pathway, or block the negative pressure pathway; also see Paragraph 0026, the valve moves to assist both insufflation phase and exsufflation phase).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a linear motion valve in the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Gaw (U.S Publication No. 2017/0361058 A1), as applied to claims 1 and 14, in further view of Sugiura (U.S Patent No. 6,209,540 B1).
	Regarding claim 18, the modified device of Chen discloses the device of claim 14.
	Gaw further teaches wherein the first valve at a first position (Fig. 2A), is configured to block negative pressurized airflow at patient interface and allows the positive pressurized airflow to enter the patient interface (see Fig. 2B, the valve blocks exhausted gas from the patient from exiting to exhaust 167 and allows positive pressure from the blower 222 to the patient); said first valve at a second position (Fig. 2B), is configured to block the positive pressurized airflow at patient interface and allows the negative pressurized airflow to enter the patient interface (see Fig. 2B, the valve blocks positive pressure from the blower to the patient and allows negative pressure from the patient to exhaust); 
Chen is silent regarding said first valve at a third position, with a variable displacement from said third position configured to impart oscillations on top of positive pressure airflow; said first valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations on top of negative pressure airflow.
Sugiura teaches a valve (rotary body 649, see Fig. 1) at a third position, with a variable displacement from said third position configured to impart oscillations on top of positive pressure airflow (Col. 5 lines 56-61 and Col. 3 lines 38-46; It is noted that changing the amount of air passing through the rotary body by changing the overlap between the positive/negative pressure tubes and the openings in the rotary body can impart oscillations), said first valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations on top of negative pressure airflow (Col. 5 lines 56-61 and Col. 3 lines 47-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included variable displacement of the valve when delivering positive and negative pressures, such as that taught by Sugiura, in order to impart oscillations to the delivered flow (Col. 3 lines 38-55) and to provide control over the amount of air .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) and Sugiura (U.S Patent No. 6,209,540 B1), as applied to claim 19, in further view of Col (U.S Publication No. 2015/0027444 A1).
Regarding claim 20, the modified device of Chen discloses the device of claim 19.
Chen is silent regarding wherein the step of switching the first valve from first position to second position or second position to first position is based on pre-determined time or pressure or volume parameters.
Col teaches wherein the step of switching the first valve from first position to second position or second position to first position is based on pre-determined time or pressure or volume parameters (see Paragraph 0035, the processor may use the sensed parameters to control the valves, and thus the processor must compare the sensed values to a pre-determined values in order to determine when the valves should be operated; also see Paragraph 0030, the sensors that pass information to the processor to change the valves can detect flow parameters such as flow, volume, pressure, etc.; also see Paragraphs 0032 and 0036, where the processor operates the valves through a first and second configuration, and may be used to generate insufflation/exsufflation airflows and also must have a pre-determined parameter to swap the valves to cycle the flows).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a controller to switch the valve from the first position to the second position and from the second position to the first position based on detected pressure or volume parameters, such as that taught by Col, in order to operate the device in response to the respiratory conditions of the patient (Paragraph 0035).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Sugiura (U.S Patent No. 6,209,540 B1), as applied to claim 19, in view of Smith (U.S Publication No. 2012/0285460 A1).
Regarding claim 22, the modified device of Chen discloses the device of claim 19.
2O as per the set parameters.
Smith teaches wherein the positive pressurized flow ranges from 1 to 100 cmH2O as per the set parameters (see Paragraph 0054, the insufflation pressure can be set in the range of 0-50 cmH2O; Furthermore see MPEP 2144.05(I) regarding overlapping ranges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included setting the positive pressure flow ranges from 1 to 100 cmH2O, such as that taught by Smith, in order to provide known operational flow parameters for insufflation (Paragraph 0054).
Regarding claim 23, the modified device of Chen discloses the device of claim 19.
Chen is silent regarding wherein the negative pressurized flow ranges from -1 to -100 cmH2O as per the set parameters.
Smith teaches wherein the negative pressurized flow ranges from -1 to -100 cmH2O as per the set parameters (see Paragraph 0054, the exsufflation pressure which is a negative pressure of air being pulled from the lungs can be set in the range of 0-50 cmH2O, and is thus in the range of -1 to -50 cmH2O; Furthermore see MPEP 2144.05(I) regarding overlapping ranges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included setting the negative pressure flow ranges from -1 to -100 cmH2O, such as that taught by Smith, in order to provide known operational flow parameters for exsufflation (Paragraph 0054).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Sugiura (U.S Patent No. 6,209,540 B1), as applied to claim 19, in further view of Bobey (U.S Publication No. 2017/0027813 A1).
Regarding claim 25, the modified device of Chen discloses the device of claim 19.
	Chen is silent regarding wherein generating pressurized flows at the patient interface comprises a defined sequence: positive pressurized flow, followed by positive pressurized airflow of higher value, followed by negative pressurized flow.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a pressure generating sequence of positive pressure flow followed by a greater positive pressure flow followed by a negative pressure flow, such as that taught by Bobey, in order to give a rest mode the insufflation/exsufflation cycle (Paragraph 0038).
Claims 27, 29, 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Brand (U.S Publication No. 2017/0368410 A1).
Regarding claim 27, Chen discloses a respiratory system comprising: a patient interface unit (high frequency oscillation airflow generator 100, see Paragraph 0036) configured to permit either a negative pressure airflow or a positive pressure airflow to a patient interface (see Paragraph 0036, the airflow generator may selectively deliver both negative and positive pressure to the airway of a patient); a negative pressure generating source (second blower 1G2, see Fig. 3 and Paragraph 0038) for generating negative pressure airflow that flows through the patient interface unit (see Fig. 3 and Paragraph 0038); a positive pressure generating source (first blower 1G1, see Fig. 4 and Paragraph 0039) for generating positive pressure airflow that flows through the patient interface unit (see Fig. 3 and Paragraph 0039); a first valve structure (reversing valve 10, see Fig. 3 and Paragraphs 0038-0039), fluidly connected to said pressure generating source airflow paths for selectively blocking and unblocking airflow from either of the said pressure generating sources (see Paragraphs 0039-0040 and Figs. 3-4, the valve is fluidically connected to the pressure sources and its rotation selectively blocks/unblocks the gas flow from the blowers). 

Brand teaches a valve structure (loosener 14 and valve 13, see Fig. 2 and Paragraph 0005) fluidly connected to a positive pressure airflow path and/or to a negative pressure airflow path to generate oscillations to said pressurized airflows (Fig. 2-3 and Paragraph 0005, the loosener provides for oscillations during both the inhalation and exhalation phases of the patient; also see Paragraph 0024-0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a second valve structure connected to both the positive and negative pressure airflow paths to generate oscillations, such as that taught by Brand, in order to loosen respiratory secretions from oscillating pressure (Abstract).
Regarding claim 29, the modified device of Chen discloses the device of claim 27.
Brand further teaches wherein said second valve structure, operationally can change its position from one location to other, either inside the positive pressure path or inside the negative pressure path to generate oscillations on respective pressured airflows (see Paragraphs 0024-0026 and Figs. 2-3, the valve is positioned within both positive and negative pressure paths and may change to induce oscillations within the flow paths).
	Regarding claim 37, the modified device of Chen discloses the device of claim 27.
	Chen further discloses wherein the first valve comprises at least two or more openings of equal or varying sizes (first and second passages 1A/1B, see Paragraph 0034 and Figs. 1 and 3-4).
Regarding claim 45, the modified device of Chen discloses the device of claim 27.
Chen further discloses wherein the pressure generating sources are connected to the patient interface by a tube (connecting line 21, see Fig. 3-4, the blowers are connected to the patient interface at 23 via the tube 21).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Brand (U.S Publication No. 2017/0368410 A1), as applied to claim 27, in view of Sugiura (U.S Patent No. 6,209,540 B1).
Regarding claim 28, the device of Chen discloses the device of claim 27.

Chen further discloses wherein said first valve at a first position, blocks the negative pressure airflow at patient interface and allows the positive pressurized airflow to enter the patient interface (see Fig. 4 and Paragraph 0039); said first valve at a second position, blocks the positive pressurized airflow at patient interface and allows the negative pressure airflow to enter the patient interface (see Fig. 3 and Paragraph 0038).
Chen is silent regarding said first valve at a third position with a variable displacement from said third position configured to impart oscillations during positive pressure airflow, said first valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations  during negative pressure airflow.
Sugiura teaches a valve (rotary body 649, see Fig. 1) at a third position, with a variable displacement from said third position configured to impart oscillations during positive pressure airflow (Col. 5 lines 56-61 and Col. 3 lines 38-46; It is noted that changing the amount of air passing through the rotary body by changing the overlap between the positive/negative pressure tubes and the openings in the rotary body can impart oscillations), said first valve at a fourth position, with a variable displacement from said fourth position configured to impart oscillations during negative pressure airflow (Col. 5 lines 56-61 and Col. 3 lines 47-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included variable displacement of the valve when delivering positive and negative pressures, such as that taught by Sugiura, in order to impart oscillations to the delivered flow (Col. 3 lines 38-55) and to provide control over the amount of air delivered (Col. 5 lines 56-61). 
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Brand (U.S Publication No. 2017/0368410 A1), as applied to claim 27, in further view of Col (U.S Publication No. 2015/0027444 A1).
	Regarding claim 39, the modified device of Chen discloses the device of claim 27.
	Chen is silent regarding a control unit to control operation of said system.
	Col teaches a control unit to control operation of said system (processor 24, see Abstract and Paragraph 0035).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to include a processor to control the system, such as that taught by Col, in order to selectively insufflate or exsufflate the patient based on sensed breathing parameters (Paragraph 0035).
	Regarding claim 40, the modified device of Chen discloses the device of claim 39.
	Chen further discloses wherein the control system is configured to generate insufflation and exsufflation waveforms by only operating the said first valve (see Paragraphs 0038-0040, only the first valve allows for the generation of either the insufflation or exsufflation waveforms; The second valve as taught by Brand only creates oscillation when the flow of insufflation or exsufflation is created by the rotation of the first valve, but cannot generate the waveforms itself).
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Sugiura (U.S Patent No. 6,209,540 B1) and Brand (U.S Publication No. 2017/0368410 A1).
	Regarding claim 47, Chen discloses a method of performing oscillation on top of mechanical inexsufflation therapy comprising the steps of: generating pressurized positive airflow/insufflation from a positive pressure generating source (first blower 1G1, see Fig. 4 and Paragraph 0039; positive pressure is generated from the blower and travels to the patient) to a patient interface/lungs (free end 23, see Fig. 3-4) through a first valve (reversing valve 10, see Fig. 4 and Paragraphs 0039), wherein said valve is in a first position/orientation (Fig. 4), wherein the first position of the first valve selectively prevents negative pressure airflow from entering the patient's interface/lung (see Fig. 4 and Paragraph 0038); generating a negative pressurized air flow/exsufflation by using a negative pressure generating source (second blower 
Chen is silent regarding generating the oscillation either on top of said positive pressure airflow or on top of said negative pressure airflow by back and forth switching of the first valve from a third position to a fourth position.
However Sugiura teaches rotating a valve (rotary body 649, see Fig. 1) and generating oscillation on top of positive pressure airflow or on top of negative pressure airflow (see Col. 3 lines 38-55 and Col. 5 lines 56-61) by back and forth switching of the first valve from a third position to a fourth position (see Col. 3 lines 38-55, switching of the valve with variable displacement from the alignment with the positive and negative pressure conduits will impart oscillations to both the positive and negative airflows).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included variable displacement of the valve when delivering positive and negative pressures, such as that taught by Sugiura, in order to impart oscillations to the delivered flow (Col. 3 lines 38-55) and to provide control over the amount of air delivered (Col. 5 lines 56-61).
Chen is silent regarding simultaneously generating an additional oscillation either of said pressured airflow by back and forth switching a second valve from one position to the other position.
Brand teaches simultaneously generating an additional oscillation either of said pressured airflow (Paragraph 0024-0026) by back and forth switching a valve (loosener 14 and valve 13, see Fig. 2 and Paragraph 0005) from one position to the other position (see Paragraph 0024-0026 and 0005; also see Fig. 2, the rotation of the valve imparts oscillations to the airflow in the conduit of the patient interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a second valve structure connected to both the positive and negative pressure airflow paths to generate oscillations, such as that taught by Brand, in order to loosen respiratory secretions from oscillating pressure (Abstract).
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Sugiura (U.S Patent No. 6,209,540 B1) and Brand (U.S Publication No. 2017/0368410 A1), as applied to claim 47, in view of Col (U.S Publication No. 2015/0027444 A1).
Regarding claim 48, the modified device of Chen discloses the device of claim 47.
Chen is silent regarding wherein the step of switching the first valve from a first position to a second position or from a second position to a first position is based on pre-determined time or pressure or volume parameters.
Col teaches wherein the step of switching the first valve from first position to second position or second position to first position is based on pre-determined time or pressure or volume parameters (see Paragraph 0035, the processor may use the sensed parameters to control the valves, and thus the processor must compare the sensed values to a pre-determined values in order to determine when the valves should be operated; also see Paragraph 0030, the sensors that pass information to the processor to change the valves can detect flow parameters such as flow, volume, pressure, etc.; also see Paragraphs 0032 and 0036, where the processor operates the valves through a first and second configuration, and may be used to generate insufflation/exsufflation airflows and also must have a pre-determined parameter to swap the valves to cycle the flows).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a controller to switch the valve from the first position to the second position and from the second position to the first position based on detected pressure or volume parameters, such as that taught by Col, in order to operate the device in response to the respiratory conditions of the patient (Paragraph 0035).
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Sugiura (U.S Patent No. 6,209,540 B1) and Brand (U.S Publication No. 2017/0368410 A1), as applied to claim 47, in view of Smith (U.S Publication No. 2012/0285460 A1).
Regarding claim 53, the modified device of Chen discloses the device of claim 47.
Chen is silent regarding wherein the positive pressurized flow ranges from 1 to 100 cmH2O as per the set parameters.
2O as per the set parameters (see Paragraph 0054, the insufflation pressure can be set in the range of 0-50 cmH2O; Furthermore see MPEP 2144.05(I) regarding overlapping ranges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included setting the positive pressure flow ranges from 1 to 100 cmH2O, such as that taught by Smith, in order to provide known operational flow parameters for insufflation (Paragraph 0054).
Regarding claim 54, the modified device of Chen discloses the device of claim 47.
Chen is silent regarding wherein the negative pressurized flow ranges from -1 to -100 cmH2O as per the set parameters.
Smith teaches wherein the negative pressurized flow ranges from -1 to -100 cmH2O as per the set parameters (see Paragraph 0054, the exsufflation pressure which is a negative pressure of air being pulled from the lungs can be set in the range of 0-50 cmH2O, and is thus in the range of -1 to -50 cmH2O; Furthermore see MPEP 2144.05(I) regarding overlapping ranges; Furthermore, it is noted that the pressure is said to be negative and thus is between -1 to -100 cmH2O).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included setting the negative pressure flow ranges from -1 to -100 cmH2O, such as that taught by Smith, in order to provide known operational flow parameters for exsufflation (Paragraph 0054).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S Publication No. 2014/0290659 A1) in view of Sugiura (U.S Patent No. 6,209,540 B1) and Brand (U.S Publication No. 2017/0368410 A1), as applied to claim 47, in further view of Bobey (U.S Publication No. 2017/0027813 A1).
Regarding claim 56, the modified device of Chen discloses the device of claim 47.
	Chen is silent regarding wherein generating pressurized flows at the patient interface comprises a defined sequence: positive pressurized flow, followed by positive pressurized airflow of higher value, followed by negative pressurized flow.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Chen to have included a pressure generating sequence of positive pressure flow followed by a greater positive pressure flow followed by a negative pressure flow, such as that taught by Bobey, in order to give a rest mode the insufflation/exsufflation cycle (Paragraph 0038).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Publication No. 2018/0085541 A1 to Ye - respiratory device with rotary valve with multiple openings and partial overlap of the conduits with the openings.
U.S Publication No. 2016/0151232 A1 to Clapp - respiratory device with rotary valve with multiple openings and partial/selective overlap of the conduits with the openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THOMAS W GREIG/             Examiner, Art Unit 3785                                                                                                                                                                                           
/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785